            Case 3:18-cr-00532-MMC Document 74 Filed 01/19/21 Page 1 of 1



 1

 2                                IN THE UNITED STATES DISTRICT COURT
 3                          FOR THE NORTHERN DISTRICT OF CALIFORNIA
 4

 5   UNITED STATES OF AMERICA,                             No. CR 18–532 MMC
 6                   Plaintiff,                            ORDER EXTENDING DATE FOR
 7                                                         VOLUNTARY SURRENDER
             v.
 8   JUSTIN KELLEY,
 9                   Defendant.
10

11        On Tuesday, January 19, 2021, the Court held a continued hearing regarding Defendant’s
12   Motion to Continue Self-Surrender Date (Dkt. 68), which the government opposed (Dkt. 70). For the
13   reasons stated at the hearing, the motion is granted in part and denied in part, as follows:
14        IT IS HEREBY ORDERED THAT:
15

16        (1) A stay of the execution of defendant’s sentence is GRANTED on the conditions set forth
              below, and during the period of the stay, Defendant shall remain at large on Defendant’s
17            present cognizance.

18        (2) Defendant’s voluntary self-surrender date to his designated Bureau of Prisons facility, FCI
              Fort Dix, is extended to Tuesday, February 16, 2021, on or before 2:00 p.m.
19

20        (3) Any failure by Defendant to obey all requirements of this order shall be punishable as
              contempt.
21
              FAILURE TO APPEAR as required in this Order constitutes a separate offense, a violation
22            of Section 3146 of Title 18, United States Code, and is punishable by additional
              imprisonment of up to five years.
23

24

25
         Date: January 19, 2021                            MAXI
                                                           MA
                                                           MAXINE
                                                              XIINE M. CHESNE
                                                                       CHESNEY
                                                                           N Y
26                                                         UNITED
                                                           UNI
                                                            NITE
                                                            NIT D STATES DISTRICT JUDG
                                                                                  JUDGE
                                                                                    DG
                                                                                     G

27

28
